DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 7, 10, 12 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filev et al., (20140277835).
(Claim 1): Filev discloses a system for a vehicle, the system comprising: a vehicle driving information prediction device (fig. 7, blk 72; [0034]); and a speed profile generation device (fig. 3); wherein the driving information prediction device comprises: a navigation unit configured to set information on a drive route and a target travel time and to provide the set information to the speed profile generation device (fig. 9, blk 73); a 3D map information provision unit configured to search for gradient information of the drive route set by the navigation unit and to provide the searched gradient information to the speed profile generation device (fig. 7); and a vehicle driving information provision unit configured to provide current speed information and driving distance information of the vehicle to 
(Claim 2): Filey discloses the system of claim 1, wherein the vehicle driving information prediction device further comprises an intelligent transportation system (ITS) information provision unit, the ITS information provision unit being configured to search for traffic signal information, a vehicle average speed, and speed limit information of the drive route set by the navigation unit and to HYU-0489USoi-HL-19-provide the traffic signal information, the vehicle average speed, and the speed limit information to the speed profile generation device (fig. 7; [0029]).
(Claim 3): Filey discloses the system of claim 1, wherein the speed profile generation device further comprises a speed profile recalculation unit configured to compare the target speed profile with the current speed of the vehicle ([0007]).
(Claim 5): Filey discloses the system of claim 1, further comprising a driving controller configured to receive the target speed profile and to control the vehicle to run at a speed in accordance with the target speed profile on the drive route (fig. 3).
(Claim 6): Filev discloses a method for providing a speed profile of a self-driving vehicle, the method comprising: setting a drive route of the vehicle using a navigation unit (figs. 3 and 7); searching for gradient information present on the drive route (fig. 7); determining current speed information and driving distance information of the vehicle (figs. 3 – 4); calculating energy consumption at a current speed when the vehicle runs along the drive route (fig. 1; [0023]); and calculating a target speed profile on the drive route by executing a dynamic programming algorithm based on the drive route, the 
(Claim 7): Filey discloses the method of claim 6, further comprising: searching for traffic signal information, vehicle average speed, and speed limit information present on the drive route; and HYU-0489USoi-HL-20-providing the traffic signal information, the vehicle average speed, and the speed limit information for use in generating a speed profile (fig. 7; [0029]).
(Claim 10): Filey discloses the method of claim 6, further comprising: providing the gradient information, traffic signal information, vehicle congestion information per each section, speed limit information, a driving distance, and the energy consumption in the set drive route to the dynamic programming algorithm; and calculating a target speed profile using the dynamic programming algorithm, wherein the target speed profile comprises an optimal speed profile for improving fuel economy on the set drive route (figs. 7 and 9).
(Claims 12 and 13): Filey discloses the method of claim 6, further comprising adjusting a driving speed of the vehicle on the drive route to a speed in accordance with the target speed profile ([0027]).
(Claim 14): Filey discloses the method of claim 6, further comprising comparing the target speed profile with the current speed of the vehicle (fig. 5).
(Claims 15 and 16): Filey discloses the method of claim 14, wherein, when the current speed of the vehicle is different from the target speed profile, the method further comprises recalculating the target speed profile ([0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al., (20140277835) in view of Zhu et al., (10948919).
(Claim 4): Filey teaches the system of claim 3 but does not teach speed profile exceeding a threshold.   However, in a related invention Zhu teaches a device wherein, the speed profile recalculation unit is configured to recalculate the target speed profile when a difference between the target speed profile and the current speed of the vehicle exceeds a threshold (col 18, ln 13).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filey with the teachings of Zhu, as a way to provide driving relief to vehicle drivers (vehicles operating in an autonomous mode (e.g., driverless) can relieve occupants, especially the driver, from some driving-related responsibilities – Zhu, col 1, ln 28 – 30).
(Claim 17): Filev discloses a vehicle including a system for providing a speed profile, the vehicle comprising: a vehicle driving information prediction device (fig. 7, blk 72; [0034]); and a speed profile generation device (fig. 3); wherein the driving information prediction device comprises: a navigation unit configured to set information on a drive route and a target travel time and to provide the set information to the speed profile generation device (fig. 9, blk 73); a 3D map information provision unit configured to search for gradient information of the drive route set by the navigation unit and to provide the searched gradient information to the speed profile generation device (fig. 7); and a vehicle driving information provision unit configured to provide current speed information and driving distance information of the vehicle to the speed profile generation device (figs. 3 – 4); and wherein the speed 
(Claim 18): Filey and Zhu teach the vehicle of claim 17.   Furthermore, Filey also teaches wherein the vehicle driving information prediction device further comprises an intelligent transportation system (ITS) information provision unit, the ITS information provision unit being configured to search for traffic signal information, a vehicle average speed, and speed limit information of the drive route set by the navigation unit and to HYU-0489USoi-HL-19-provide the traffic signal information, the vehicle average speed, and the speed limit information to the speed profile generation device (fig. 7; [0029]).
(Claim 19): Filey and Zhu teach the vehicle of claim 17.  Furthermore, Zhu also teaches, wherein the speed profile generation device further comprises a speed profile recalculation unit configured to recalculate the target speed profile when a difference between the target speed profile and the current speed of the vehicle exceeds a threshold (col 18, ln 13).
(Claim 20): Filey and Zhu teach the vehicle of claim 17.  Furthermore, Zhu also teaches, further comprising a driving controller configured to receive the target speed profile and to control the vehicle to run at a speed in accordance with the target speed profile on the drive route (fig. 3).
Claims 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al., (20140277835) in view of Li (20090259355).
(Claim 8): Filey teaches the method of claim 6, but does not teach a hybrid vehicle.  However, in a related invention Li teaches a device, wherein the vehicle is an electric vehicle, the method further comprising calculating battery state of charge (SOC) consumption (figs. 3a and 3b).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filey with the teachings of Li, as a way to apply dynamic programming to hybrid vehicles (Li, abstract).
(Claim 9): Filey and Li teaches the method of claim 8.  Furthermore, Li aslo teaches wherein the dynamic programming algorithm is further based the calculated battery SOC consumption ([0023]).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.